In a proceeding to enforce the terms of an order of support, the father appeals, as limited by his brief, from so much of an order of the Family Court, Queens County, dated September 7, 1976, as determined that he was obligated to pay $350 per month as child support. By order dated June 6, 1977, this court remitted the proceeding to the Family Court to hear and report, with findings of fact, on the issue of whether the stipulation dated September 19, 1975 was intended by the parties to permanently raise appellant’s child support obligation from $300 per month to $350 per month without regard to the continuance of the therapy, and the appeal has been held in abeyance in the interim (Matter of Rankin v Rankin, 58 AD2d 584). The hearing has been held and the report has been received. Order affirmed, insofar as appealed from, without costs or disbursements. No opinion. Martuscello, J. P., Damiani, Titone and Cohalan, JJ., concur.